Appeal by the tenant of damage parcel No. 2 from an *802order denying Ms motion to vacate the final decree in condemnation proceedings insofar as the award for the said damage parcel is concerned. Order reversed on the law and the facts, with $10 costs and disbursements, and motion granted, without costs. In our opinion, appellant, who failed to file a claim within the two-week period from the date of first publication fixed by the village attorney in the notice published pursuant to section 321-q of the Village Law, should have been given such an opportunity under the circumstances of this case. On the hearing of appellant’s claim, the claim of the former fee owner may also be ascertained. Nolan, P. J., Carswell, Johnston, Adel and Schmidt, JJ., concur. Settle order on notice. [See post, p. 894.]